DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on 1/6/2021 have been entered.  Claims 1-26 are pending.  Claims 21-26 are new. Claims 1, 5, 12, and 16 are amended and claims 2-4, 6-11, 13-11, and 17-20 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered.  
The previous objection to the specification is withdrawn in response to the applicant’s amendments.
The previous rejection under 35 USC § 112 has been withdrawn in response to the applicant’s amendments. 
	Regarding the rejection under 35 USC § 103, the applicant states that neither Silver nor Myerson teaches the amended limitation of “weakened portions configured to fracture responsive to a removal force applied to the sensor device to peel the sensor device off a surface of the user and an adhesive force of the adhesive and expose the sensor”.  The examiner agrees with the applicant that Silver does not teach this limitation but respectfully disagrees with the applicant’s assessment of the teachings of Myerson.  Myerson [0044] teaches a substrate where solder joints are designed to break when a removal force is applied to substrate portion 212 which removal force is resisted by skin adhesive layer 220 on substrate portion 218 causing the fracturing of the solder see also Myerson [0041-0042].  Therefore, a new grounds of rejection is given in response to the applicant’s amendments using the prior art references of Drennan and Myerson for claims 1 and 16 and Drennan, Myerson and Yang for claim 12 as discussed below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26, it is unclear whether the connecting portion is meant to connect the first and second portions of adhesive before and after the removal force causes the detachment of the second portion or whether it only needs to connect the portions before the removal force is applied and not after the detachment.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 16-21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 2017/0281073) in view of Meyerson (US 2017/0112451).
Regarding claim 1, Drennan teaches a sensor device comprising: 
a substrate (The dressing assembly 10 contains for layers which are substrates – patient facing layer 12, foam layer 14, pocket cover layer 16, and top layer 18 see [0046]); 
(Patient facing layer 12 has a coat of adhesive on it see [0047]); 
a sensor  (sensor assembly/dis 20) configured to measure a parameter of a user ([0048; 0063; 0076-0077]), wherein the sensor is supported by the substrate (The sensor is housed in pocket 24 which is formed in form layer 14 and further covered by layer 16 see [0049; 0051]; 
and wherein the substrate, the adhesive, or combinations thereof, include weakened portions and expose the sensor (Pocket cover layer is designed to have a weaker adhesive attaching it to other substrate layers than other strong adhesives used to permanently attached other layers of the substrate see [0049-0050].  The weaker adhesive allows for the pocket cover layer to be removed to expose the sensor pocket for removing sensors [0050-0051]).
Drennan does not explicitly teach weakened portions configured to fracture responsive to a removal force applied to the sensor device to peel the sensor device off a surface of the user and an adhesive force of the adhesive.
Myerson does teach a sensor device substrate with weakened portions configured to fracture responsive to a removal force applied to the sensor device to peel the sensor device off a surface of the user and an adhesive force of the adhesive. (Myerson [0044] teaches a substrate where solder joints are designed to break when a removal force is applied to substrate portion 212 which removal force is resisted by skin adhesive layer 220 on substrate portion 218 causing the fracturing of the solder see also [0041-0042])
In view of the teachings of Meyerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the weaken portion designed to fracture as is disclosed by Meyerson to the substrate taught by Drennan in order ensure that the non-reusable portions are not improperly reused again by breaking electrical connections within the non-reusable substrate (Meyerson [0044; 0046])  
Regarding claim 2, Drennan as modified teaches the sensor device according to claim 1, further comprising a housing coupled to the substrate, the housing at least partially enclosing the sensor (Drennan teaches pocket 24 which encloses the sensor assembly).  
Regarding claim 3, Drennan as modified teaches the sensor device according to claim 1, wherein the weakened portions are formed at positions corresponding to three sides of a rectangle enclosing the sensor (Drennan Fig 2 shows that the pocket cover layer 16 edges are approximately are approximately a rectangle see annotated Fig 2 below.   Further, the applicant does disclose any criticality to the rectangular arrangement.  Therefore, it would be obvious to one of ordinary skill in the art to arrange the weakened portions taught by the combination of Drennan and Myerson to be rectangular shaped on three sides in order to match the boundary/edges of the pocket cover layer taught by Drennan.) 
 
    PNG
    media_image1.png
    732
    1077
    media_image1.png
    Greyscale
.  

Regarding claim 4, Drennan as modified teaches the sensor device according to claim 1. Myerson further teaches that the weakened portions at least partially define a first portion of the adhesive configured to remain attached to the user following application of the removal force and a second portion of the adhesive configured to detach from the user following application of the removal force. (Myerson [0041;0042] teaches to two adhesive layers 222 and 220, the first and second portion equivalents, where the adhesives have different adhesive forces allowing substrate 212 to break from a second substrate 216 while the second substrate 216 remains attached to the skin see Fig 2F-2I.  Fig 2F in particular shows the on portion separating while one portion remains attached to the skin)

Regarding claim 5, Drennan as modified teaches the sensor device according to claim 1.  Meyerson further teaches that the adhesive comprises a first adhesive area (220) corresponding to a first portion of the substrate (218) and a second adhesive area (222) corresponding to a second portion (212) of the substrate, and wherein the Page 3 of 11Appl. No. 15/809,743 adhesive in the first adhesive area has a higher adhesive force than the adhesive in the second adhesive area (Myerson [0041] see also the rejection of claim 4).
In view of the teachings of Meyerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different sections requiring different removal forces as is disclosed by Meyerson to the substrate taught by the combination of Drennan and Myerson in order to make it easier to separate the substrate layers surrounding the reusable sensor and remove the reusable module taught by Drennan (Meyerson [0042])
Regarding claim 6, Drennan as modified teaches the sensor device according to claim 5, wherein the weakened portions are positioned at a location based at least in part on a boundary between the first adhesive area and the second adhesive area (Myerson [0041] see rejection of claim 4).  
Regarding claim 9, Drennan as modified teaches the sensor device according to claim 1.  Myerson further teaches that the sensor further comprises at least one processor configured to receive signals from a sensing element and process the signals to provide at least one measurement result (Myerson [0059;0066; 0075; 0082; 0141] controller/processor for receiving sensor data see also Fig 4) .  
In view of the teachings of Myerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processor/controller as is disclosed by Myerson to sensor assembly taught by Drennan in order to process and analyze the data coming from the sensors (Myerson [0066]).  
Regarding claim 10, Drennan as modified teaches the sensor device according to claim 9.  Myerson further teaches that the sensor further comprises a memory (404) configured to store the at least (Myerson [0034; 0066; 0082] teaches that the sensor device can store measurements).
In view of the teachings of Myerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include memory as is disclosed by Myerson to sensor assembly taught by Drennan in order store sensed data for additional processing (Myerson [0082]).  
Regarding claim 11, Drennan as modified teaches the sensor device according to claim 10, wherein the sensor device further comprises a transmitter configured to transmit the at least one measurement result stored in the memory to a remote device (Drennan [0059; 0063]).  
Regarding claim 16, Drennan teaches a method comprising: 
adhering a sensor device to the a patient (see abstract), wherein the sensor device includes weakened portions at least partially defining a first portion of the sensor device and a second portion of the sensor device (Pocket cover layer is designed to have a weaker adhesive attaching it to other substrate layers than other strong adhesives used to permanently attached other layers of the substrate see [0049-0050].  The weaker adhesive allows for the pocket cover layer to be removed to expose the sensor pocket for removing sensors [0050-0051]).
measuring at least one parameter of the patient with the sensor device ([0048; 0063; 0076-0077]); 
Drennan does not explicitly teach applying a removal force to the sensor device, the removal force configured to fracture the sensor device at the weakened portions and at least partially remove the first portion of the sensor device from a surface of the patient; and fracturing the sensor device at the weakened portions with the removal force and an adhesive force of an adhesive.  
Myerson does teach sensor method of applying a removal force to the sensor device, the removal force configured to fracture the sensor device at the weakened portions and at least partially remove the first portion of the sensor device from a surface of the patient; and fracturing the sensor device at the weakened portions with the removal force and an adhesive force of an adhesive (Myerson [0044] teaches a substrate where solder joints are designed to break when a removal force is applied to substrate portion 212 which removal force is resisted by skin adhesive layer 220 on substrate portion 218 causing the fracturing of the solder Myerson [0041;0042] teaches to two adhesive layers 222 and 220, the first and second portion equivalents, where the adhesives have different adhesive forces allowing substrate 212 to break from a second substrate 216 while the second substrate 216 remains attached to the skin see Fig 2F-2I.  Fig 2F in particular shows the on portion separating while one portion remains attached to the skin see also rejection of claim 1)
In view of the teachings of Meyerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different sections requiring different removal forces as is disclosed by Meyerson to the substrate taught by Drennan in order to make it easier to separate the substrate layers surrounding the reusable sensor and remove the reusable module taught by Drennan (Meyerson [0042]).
Regarding claim 17, Drennan as modified teaches the method of claim 16, wherein the removal force is further configured to at least partially remove the first portion of the sensor device from the patient while retaining the second portion of the sensor device adhered to the patient (See Myerson Fig 2F-2I and rejection of claim 16) 
Regarding claim 18, Drennan as modified teaches the method of claim 16, wherein said applying the removal force comprises peeling at least a portion of the sensor device away from the patient (see rejection of claim 16 and 17).  
Regarding claim 19, Drennan as modified teaches the method of claim 16, wherein said measuring at least one parameter comprises transmitting a signal indicative of the at least one parameter from the sensor device to a remote device (see rejection of claim 11).  
Regarding claim 20, Drennan as modified teaches the method of claim 16, wherein the removal force is a first removal force, the method further comprising applying a second removal force to the sensor device, the second removal force configured to remove the second portion of the sensor device from the patient, wherein the second removal force is greater than the first removal force (Myerson [0041; 0042] see rejections of claim 4 and 5).  
Regarding claim 21, Drennan as modified teaches the sensor device according to claim 1, Myerson further teaches that the weakened portions are located between a first portion of the adhesive configured to remain attached to the user following application of the removal force or a portion of the (The solder points 226 described in the rejection of claim 1 substrate 212 with adhesive 222 and substrate 218 with adhesive 220 see rejection of claim 1 for motivation to combine) .  
Regarding claim 23, Drennan as modified teaches the method according to claim 16, wherein the weakened portions are located between a first portion of the adhesive configured to remain attached to the user following application of the removal force or a portion of the substrate which is in contact with the first portion of the adhesive, and a second portion of the adhesive configured to detach from the user following application of the removal force or a portion of the substrate which is in contact with the second portion of the adhesive, in in-plane direction of the substrate (see rejection of claim 21).  
Regarding claim 24, Drennan as modified teaches the sensor device according to claim 1, wherein the substrate, the adhesive, or combinations thereof, include a connecting portion which connects a first portion of the adhesive configured to remain attached to the user following application of the removal force and a second portion of the adhesive configured to detach from the user following application of the removal force (Solder points 226 connect substrate 212 with adhesive 222 with  substrate 218 with adhesive 220 see rejection claim 1 for motivation).  
Regarding claim 26, Drennan as modified teaches the method according to claim 16, wherein the substrate, the adhesive, or combinations thereof, include a connecting portion which connects a first portion of the adhesive configured to remain attached to the user following application of the removal force and a second portion of the adhesive configured to detach from the user following application of the removal force (see rejection of claim 24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Drennan as modified by Myerson as applied to claim 1 above, and further in view of Silver (US 2017/0106183).
Regarding claim 7, Drennan as modified teaches the sensor device according to claim 1, but Drennan does not explicitly teach the weakened portions comprise at least one perforated line.  
([0170])
In view of the teachings of , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the perforated lines as is disclosed by Silver to the boundary of the removable pocket cover layer with the top layer taught by Drennan in order to more firmly attach the two layers together before the removal force is applied to cause fracturing which would make it less likely the pocket cover layer becoming accidently detached from the rest of the substrate.  In addition, the teaching Myerson [0044] that the fracturing forces need to be less than the adhesive strength of 220 would allow one of ordinary skill in the art to design the perforations in order to fracture before removing the second portion of the substrate. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drennan as modified by Myerson as applied to claim 1 above, and further in view of Hannula (US 6,112,107).
Regarding claim 8, Drennan as modified teaches the sensor device according to claim 1, but Drennan does not explicitly teach that the weakened portions have a color different than a color of a remaining portion of the substrate.  
Hannula does teach a reusable sensor (10) with disposable casing/sleeve (24) with a weakened portions (tab 26 includes perforations 32 making it a weakened portion) have a color different than a color of a remaining portion of the substrate (Hannula teaches tab 26 is colored with a different color than the rest of the sleeve see col 3 ll. 34-37 and Fig 1c) .  
In view of the teachings of Hannula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include colored weakened portions as is disclosed by Hannula to the weakened portions taught by the combination of Drennan and Myerson in order to make the weakened portion easily distinguished from the non-weakened areas (Hannula col 3 ll. 34-37)

Claims 12-15, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 2017/0281073) in view of Meyerson (US 2017/0112451) in view of Yang (US 2013/0317333).
Regarding claim 12, Drennan teaches a  substrate system for a sensor device, the substrate system comprising: 
a substrate (The dressing assembly 10 contains for layers which are substrates – patient facing layer 12, foam layer 14, pocket cover layer 16, and top layer 18 see [0046]); 
the sensor configured to measure a parameter of the a user (sensor assembly/dis 20) configured to measure a parameter of a user ([0048; 0063; 0076-0077]);Page 4 of 11Appi. No. 15/809,743 
wherein the substrate includes weakened portions (Pocket cover layer is designed to have a weaker adhesive attaching it to other substrate layers than other strong adhesives used to permanently attached other layers of the substrate see [0049-0050].  The weaker adhesive allows for the pocket cover layer to be removed to expose the sensor pocket for removing sensors [0050-0051]).
Drennan does not explicitly teach a connector at least partially supported by the substrate, the connector configured to receive a sensor; Page 4 of 11Appi. No. 15/809,743 wherein the substrate includes weakened portions configured to fracture responsive to a removal force and an adhesive force of an adhesive, wherein the removal force is applied to the sensor device to peel the sensor device off a surface of the user, and wherein the weakened portions at least partially define a first portion of the substrate configured to remain attached to the user following application of the removal force and a second portion of the substrate configured to detach from the user following application of the removal force
Meyerson does teach a sensor device with a substrate wherein the substrate includes weakened portions configured to fracture responsive to a removal force and an adhesive force of an adhesive, wherein the removal force is applied to the sensor device to peel the sensor device off a surface of the user . (Myerson [0044] teaches a substrate where solder joints are designed to break when a removal force is applied to substrate portion 212 which removal force is resisted by skin adhesive layer 220 on substrate portion 218 causing the fracturing of the solder see also [0041-0042]), and wherein the weakened portions at least partially define a first portion of the substrate configured to remain attached to the user following application of the removal force and a second portion of the substrate configured to  (Myerson [0041;0042] teaches to two adhesive layers 222 and 220, the first and second portion equivalents, where the adhesives have different adhesive forces allowing substrate 212 to break from a second substrate 216 while the second substrate 216 remains attached to the skin see Fig 2F-2I.  Fig 2F in particular shows the on portion separating while one portion remains attached to the skin)
In view of the teachings of Meyerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different sections requiring different removal forces as is disclosed by Meyerson to the substrate taught by Drennan in order to make it easier to separate the substrate layers surrounding the reusable sensor and remove the reusable module taught by Drennan (Meyerson [0042]).
Yang does teach a sensor device that a connector (connector unit 314) at least partially supported by the substrate, the connector configured to receive a sensor ([0026]).
In view of the teachings of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the connector for attaching the sensor assembly to the substrate as is disclosed by Yang to the substrate taught by Drennan in order to couple and decouple the reusable sensor assembly taught by Drennan to the non-reusable/disposable module and any electronic/sensor components that are part of the disposable module/substrate to the processing component of the reusable assembly (Yang [0026; 0036])
Regarding claim 13, Drennan as modified teaches the sensor device according to claim 12, wherein the weakened portions are formed at positions corresponding to three sides of a rectangle enclosing the connector (See rejection of claim 3 above).  
Regarding claim 14, Drennan as modified teaches the sensor device according to claim 12, wherein the adhesive comprises a first adhesive area corresponding to the first portion of the substrate and a second adhesive area corresponding to the second portion of the substrate, wherein the adhesive in the first adhesive area has a higher adhesive force than the adhesive in the second adhesive area (see rejection of claim 5).  
Regarding claim 15, Drennan as modified teaches the sensor device according to claim 14, wherein the weakened portions are positioned at a location based at least in part on a boundary between the first adhesive area and the second adhesive area (see rejection of claim 6).  
Regarding claim 22, Drennan as modified teaches the substrate system according to claim 12, wherein the weakened portions are located between a first portion of the adhesive configured to remain attached to the user following application of the removal force or a portion of the substrate which is in contact with the first portion of the adhesive, and a second portion of the adhesive configured to detach from the user following application of the removal force or a portion of the substrate which is in contact with the second portion of the adhesive, in in-plane direction of the substrate.  (see rejection of claim 21).  
Regarding claim 25, Drennan as modified teaches the substrate system according to claim 12, wherein the substrate, the adhesive, or combinations thereof, include a connecting portion which connects a first portion of the adhesive configured to remain attached to the user following application of the removal force and a second portion of the adhesive configured to detach from the user following application of the removal force (see rejection of claim 24)..  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792